Citation Nr: 1340241	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  99-08 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for prostate cancer. 

4. Entitlement to service connection for a psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702 (West 2002). 

5. Entitlement to a compensable disability rating for degenerative changes of the fifth distal interphalangeal joint of the right hand. 

6. Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.
REPRESENTATION

Appellant represented by:	Noah S. Rosner, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought. 

This case was previously before the Board in May 2002, at which time the Board denied the Veteran's claims.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  The Veterans Claims Assistance Act of 2000 (VCAA) had been enacted during the pendency of the appeal.  In July 2004, the Court, vacated the Board's May 2002 decision and remanded the case for reconsideration of the Veteran's claims in light of the new regulations.  The Board's decision denying the Veteran's claim relating to restoration of a 10 percent disability rating for pseudofolliculitis barbae from February 1, 2000, was reversed and remanded with instructions to reinstate the 10 percent disability rating, effective as of the date of the reduction. 

In March 2005, the Board reinstated the 10 percent disability rating for pseudofolliculitis barbae and remanded the remaining issues to insure compliance with the notice requirements of the VCAA. 

This appeal was again before the Board in December 2006, at which time it was remanded for additional development.  

The appeal was then returned to the Board, and in April 2011, the Board dismissed the appeal due to the Veteran's death in May 2010.  Since the Board's denial, in May 2013, the RO properly substituted the Veteran's surviving mother as the claimant in the claims that were pending before VA at the time of the Veteran's death.  

Since the most recent adjudication of these claims in the July 2009 Supplemental Statement of the Case (SSOC), additional lay and medical evidence was added to the record.  However, the Appellant waived her right to have the RO initially consider this evidence in a statement dated in July 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the VA RO.  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Following the Veteran's death, the Appellant, in a September 2010 statement on VA Form 9, requested a Board hearing at the local RO (Travel Board or videoconference hearing).  To date, the Appellant has not been scheduled for a Board hearing.  Thus, a remand is required in order to afford the Appellant her requested Board hearing at the local RO in New Orleans, Louisiana.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Board hearing at the local RO (Travel Board or videoconference hearing) in New Orleans, Louisiana, before a Veterans Law Judge.  Provide the Appellant and her representative the appropriate advance notice of the date, time, and location of the hearing.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



